Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1619, Examiner Babson.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/22 has been entered.
Claims 1-4 and 6-21 are pending. Claims 1-4, 6-14, and 16-21 are withdrawn.  Claim 15 has been amended.  Claims 15 and 16 are under consideration.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 5/16/22. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "milling the active ingredient comprises…" in line 1. However, Claim 15 recites two milling steps (milling a first portion and milling a second portion). It is unclear which milling step is required to meet the limitation of “providing controlling a temperature of the active ingredient at 4°C to 18°C”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al. (US 2008/0152720) in view of Hongxing et al. (CN101744785), Steiner et al. (Advanced Powder Technology; 2016), and Ghosh (European Journal of Pharmaceutical Sciences: 2012). 
Jenkins et al. teach nanoparticulate formulations of tacrolimus, see title and abstract. The reference teaches different sizes of the resulting formulation comprising tacrolimus. Solid dosage forms for oral administration include, powders and granules, see paragraph [00155]. These forms are considered by the Examiner as being synonymous with the formation of nanoparticulate tacrolimus powders. Methods for preparing the nanoparticulate form are disclosed. Paragraph [0181] teaches that the nanoparticulate tacrolimus compositions may be prepared using suitable methods such as milling. Paragraph [0183] teaches nanoparticulate preparation of tacrolimus comprising the steps of 1) adding tacrolimus to a liquid dispersion medium, and 2) mechanically reducing the particle size of tacrolimus to the desired effective average particle size (e.g. less than 2,000nm for a downstream enteric-coated formulation). The method additionally teaches that a surface stabilizer can be added at any point during the procedure (i.e. before, after, or during). The liquid dispersion medium is taught as being preferably aqueous thus is hydrophilic, although any medium in which tacrolimus is poorly soluble is desired, see paragraph [00183]. The amount of liquid dispersion medium used in the method is also taught as being as low as 5% w/v, most preferable from about 20-40% w/v of the composition to be milled. The surface stabilizer (i.e. surface modifier) is further defined in paragraph [0013] as being open to known organic and inorganic pharmaceutical excipients such as surfactants (e.g. cationic, anionic, nonionic). Paragraphs 0103-0104 teach that the surface modifier may be in the form of a nonionic surfactant such as PEG-vitamin E. Jenkins further teaches the inclusion of filling agents, see paragraphs [0139-0146; 0155]. 
Regarding the claimed drying step, the Examiner acknowledges that the foregoing procedure does not expressly state that the milled formulation has been dried. However, the Examiner respectfully submits that Jenkins’ disclosure of the resulting tacrolimus being in the form of nanoparticulate, powder and/or granular form, minimally suggests to the ordinary skilled artisan that the resulting form is in effect dry or has been dried. The foregoing is considered to teach the first three steps of the recited method.
The second part of the claimed method recites that the milled nanoparticles are used to form a dosage form possessing bimodal release (i.e. immediate/extended release) of the active ingredient. The Examiner submits that such formulations are also disclosed by Jenkins. Paragraph [0160] discloses that one particular aspect of the practiced invention is a multiparticulate modified release composition having a first component comprising a first population of tacrolimus and a second component comprising a second population of tacrolimus. The ingredient-containing particles of the second component are taught as exhibiting the longer duration (e.g. controlled or extended) release. One manner in which this is accomplished is by having the second population of tacrolimus-containing particles further comprise a modified release matrix material. Following oral delivery, the composition in operation delivers the tacrolimus in a pulsatile or bimodal manner. Paragraph [0161] teaches that the first tacrolimus component is an immediate release component. Paragraph [0162] discloses that the presence of a modified release matrix material containing the second population of tacrolimus-containing particles causes a lag time between the release of tacrolimus from the first population of tacrolimus containing particles (i.e. immediate) and the release of active ingredients from the second population of the tacrolimus-containing particles (i.e. extended or controlled). The duration of the lag time may be varied by altering the composition and/or the amount of the modified release matrix material utilized. Thus, the duration of the lag time can be designed to mimic a desired plasma profile such as the instantly claimed bimodal release. 
The foregoing disclosure of this downstream bimodal formulation is considered to teach the broadly recited formulation of steps d) and e), above. 
Therein, the Examiner submits that formulation of the second tacrolimus lag-release component requires that the nanoparticulate tacrolimus be combined with the disclosed modified release matrix material, thereby teaching step d). “Modified release matrix materials” are further defined in paragraph [0075] as being hydrophilic and/or hydrophobic polymers capable of modifying the release of tacrolimus dispersed therein in vitro or in vivo.  Materials deemed suitable for use as the modified release matrix include hydroxyalkylcelluloses such as HPMC, as well as polyethylene glycol and polyethylene oxide and mixtures thereof. 
Disclosure of the first component of the two-component formulation as immediate release paired with the controlled release second component is considered to guide the ordinarily skilled artisan to the metes and bounds of step e).  Therein, the presence of the first, immediate release component in the bimodal formulation, directly implies that the earlier-formed, tacrolimus nanoparticles are added to the controlled-release, second tacrolimus component. 
Jenkins however does not expressly teach that the weight ratio of the milled active of the immediate release admixture to the extended release admixture can comprise from 2:8 to 4:6 or that the stabilizer is d-α-tocopheryl polyethylene glycol 1000 succinate.
Hongxing et al. teaches that drug release behavior can be easily controlled by changing the mixing ratio of the rapid release drug component to slow release drug component, see pages 3-4. The quick release tablet comprises twice or three times as much of the controlled release portion to the immediate release portion, see claim 1 and examples 1-3. Such tablets have the long-acting characteristics of oral sustained release preparations while providing an immediate therapeutic effect thus improved patient compliance, see page 2-3. 
Ghosh et al. teach that among the different techniques used for the preparation of poorly soluble nanocrystals, wet media milling is considered to be an attractive approach which would allow for a relatively easy scale-up with respect to nanoparticle production. In this technique, the coarse suspension of the drug substance and stabilizers is fed into the mill, which contains small, hard beads as a grinding media. The mechanical attrition of drug particles with the milling media produces nanocrystals of a desired size range (abstract; page 718, last paragraph). During the milling process, thermodynamically unstable nanosuspensions are created due to the changes in the Gibbs free energy of the systems. This results in the agglomeration or crystal growth of smaller particles in suspension. Flocculation or crystal growth during the milling process or shelf life of the nanosuspension may directly impact dissolution and in vivo performance due to the formation of larger particles with a reduced specific surface area. Therefore, the use of a proper stabilizer is required during the preparation of a nanosuspension (page 719, first paragraph). Ghosh teaches that vitamin E TPGS (d-alpha-tocopheryl polyethylene glycol 1000 succinate) has been shown to improve the bioavailability of many compounds and inhibit the crystal growth of the system (page 719, second paragraph; section 3.2; Conclusion). 
It would have been prima facie obvious to adjust the ratio of the immediate release mixture to the extended release admixture of Jenkins to provide the desired control over the release property of the active agent. Hongxing suggests that the mixing ratio of each can be tailored to alter the drug release properties and suggests that formulations can have two or three times as much of the controlled release component to the immediate release component. Therefore, by adjusting the ratio of the initial release component to the sustained release component, the initial release property of the active agent can be adjusted. Providing more the controlled release component slows the release of the active ingredient and thus enables the drug to have more of the sustained (i.e. prolonged release). In addition, it would have been prima facie obvious to combine the d-alpha-tocopheryl polyethylene glycol 1000 succinate stabilizer of Ghosh for use in the method of Jenkins.  One of ordinary skill in the art would have predicted success as both Jenkins and Ghosh are directed to wet media milling for nanocrystals of poorly soluble drugs, and one would have been motivated because Ghosh teaches that vitamin E TPGS has been shown to improve the bioavailability of many compounds and inhibit the crystal growth of the system. 
The limitations of claim 16 recite that milling of the active ingredient comprises controlling the temperature of the active ingredient to be in the range of 4ºC to 18ºC. 
Jenkins teaches at paragraph [0192] that the tacrolimus particles must be reduced in size at a temperature which does not significantly degrade tacrolimus.  Processing temperatures of less than about 30 to less than about 40° C. are ordinarily preferred.  If desired, the processing equipment can be cooled with conventional cooling equipment.  Techniques such as jacketing or immersion of the milling chamber in ice water (i.e., about 0ºC), is contemplated. 
The Examiner notes that this does not expressly teach the temperature range as instantly claimed.  However, it does minimally suggest that temperature cooling techniques are contemplated and used, particularly where higher-energy milling techniques are employed for reducing particle size. 
The teachings of Steiner affirm this conclusion.  The paper published by Steiner studies some of the resulting effects and properties of particles formed when using various milling techniques, notably when subjected to such milling parameters as temperature variation (see e.g. abstract).  Chief among the observations made pertaining to the impact of temperature on particle size is the grinding chambers of a mill (e.g., ball mill) are water-cooled and can be tempered during the milling process.  Steiner studies this trend at three process temperatures of 28ºC, 33ºC, and 40ºC.  Analysis of the resulting particle sizes shows that as the temperature of the milling process increases, so too does the resulting particle size (see e.g., Table 3, pg. 1704 and pg. 1704, left column, middle). The Examiner acknowledges that Steiner limits the study to the formation of lactose nanoparticles and does not experiment with any type of active ingredient. 
However, based on the teachings of the references, the Examiner submits that one of ordinary skill in the art would have had a reasonable expectation of success in achieving the instantly claimed method step as recited by claim 16. 
Jenkins teaches that its preferred temperature range for milling tacrolimus occurs between about 30ºC and about 40ºC, but also suggests that the temperature maybe cooled using known techniques.  Steiner provides motivation to employ the cooling techniques discussed by Jenkins having studied and provided evidence that doing so is effective in controlling the resulting particle size of the milled substance. 
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary. 
Response to Arguments
Applicant's arguments filed 4/11/22 have been fully considered but they are not persuasive. 
Applicant argues beginning on page 9 that Jenkins and Hongxing do not teach the inclusion of a hydrophilic dispersant which is d-alpha-tocopheryl polyethylene glycol 1000 succinate. This is not found persuasive.  A new ground of rejection over Ghosh is described supra. 
Applicant further argues, beginning on page 12, that a person skilled in the art does not have motivation to combine Jenkins and Hongxing. Applicant argues that none of the Examples of Jenkins teach the preparation of the claimed extended-release pharmaceutical admixture and Hongxing aims to extend release time of a drug which is soluble in water. This is not found persuasive. First, Hongxing is not relied upon for teaching the active agent, but rather for ratio of immediate to extended release powders in a formulation, and second, Hongxing does not teach their methods are limited to water-soluble drugs. Hongxing et al. teaches that drug release behavior can be easily controlled by changing the mixing ratio of the rapid release drug component to slow release drug component, see pages 3-4. The quick release tablet comprises twice or three times as much of the controlled release portion to the immediate release portion, see claim 1 and examples 1-3. Such tablets have the long-acting characteristics of oral sustained release preparations while providing an immediate therapeutic effect thus improved patient compliance, see page 2-3. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/Primary Examiner, Art Unit 1619